Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1, 14, 21-27 and 29-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-20 of the original claims filed December 23, 2020.
II. Claims 1, 14, 21-27 and 29-38 of the amended claims filed June 30, 2022. 
Inventions I and II are related as combination and subcombination.
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because: (a) with respect to claim 1, the combination (amended claim 1) does not require “wherein an electromagnetic wave of the first antenna layer and the second antenna layer are configured to have far-field interference to each other;” and (b) with respect to claim 14, the combination (original claim 14) does not require “wherein the first antenna layer and the second antenna layer are collectively configured as a first antenna array to transmit or receive a plurality of electromagnetic waves in at least three directions;” and (c) with respect to claim 35, the combination (new claim 35) does not require “wherein an electromagnetic wave of the first antenna layer and the second antenna layer are configured to have far-field interference to each other” and “a carrier including a first surface and a second surface non-parallel with the first surface.” The subcombinations have separate utilities such as they can be used by themselves.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search and examination has already been completed on the wireless communication module previously presented in the originally filed claims. Applicant’s amendments deleting limitations from the claims broadens the scope of the claim such that a new search strategy and different consideration on patentability will need to be conducted.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 14, 21-27 and 29-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by OU et al. (U.S. Publication No. 2020/0091581).
Claim 28/14: OU discloses, in figure 6, a wireless communication module, comprising: a carrier (614) including a first surface (main surface) and a second surface (edge surface) non-parallel with the first surface; a first antenna layer (624) disposed over the first surface of the carrier; and a second antenna layer (626) disposed over the second surface of the carrier, wherein the first antenna layer and the second antenna layer are collectively configured as a first antenna array to transmit or receive a plurality of electromagnetic waves in at least three directions (352, 356, 362; fig. 3); and further comprising: a substrate (630) disposed over the carrier, wherein the substrate comprises a first portion disposed over the first surface of the carrier and a second portion disposed over the second surface of the carrier, the first antenna layer is in the first portion, and the second antenna layer is in the second portion; and an electronic component (616) disposed between the carrier and the substrate, wherein the first antenna layer comprises a plurality of antennas (para. [0042]), and wherein the electronic component is configured to control or determine a phase of a signal transmitted to each antenna of the first antenna layer (para. [0034]).

Response to Arguments
Applicant’s arguments with respect to claim 28 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845